

EXHIBIT 10.7

FORM OF
DIAMOND RESORTS INTERNATIONAL, INC.
2015 EQUITY INCENTIVE COMPENSATION PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT
This Stock Option Agreement (the “Agreement”) dated ____________ (the “Grant
Date”) is by and between Diamond Resorts International, Inc., a Delaware
corporation (the “Company”), and ____________ (the “Grantee”).
In accordance with Section 6 of the Diamond Resorts International, Inc. 2015
Equity Incentive Compensation Plan (the “Plan”), and subject to the terms of the
Plan and this Agreement, the Company hereby grants to the Grantee an option to
purchase shares of common stock, par value $0.01 per share, of the Company
(“Shares”) on the terms and conditions as set forth below (the “Option”). The
Option granted hereby is not intended to constitute an Incentive Stock Option
(within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”). All capitalized terms used but not otherwise not defined
herein shall have the meanings as set forth in the Plan.
To evidence the Option and to set forth its terms, the Company and the Grantee
agree as follows:
1.Grant. The Committee hereby grants the Option to the Grantee on the Grant Date
for the purchase from the Company of all or any part of an aggregate of
____________ Shares (subject to adjustment as provided in Section 4.2 of the
Plan).
2.Option Price. The purchase price per Share purchasable under this Option shall
be $________ (the “Option Price”) (subject to adjustment as provided in Section
4.2 of the Plan). The Option Price is equal to 100% of the Fair Market Value of
one Share on the Grant Date, as determined under the Plan.
3.Term and Vesting of the Option. The Term of the Option shall expire on the
tenth anniversary of the Grant Date. The Option shall become vested and
exercisable [INSERT VESTING SCHEDULE] (each such anniversary of the Grant Date,
a “Vesting Date”). Except as otherwise provided herein, the Option may be
exercised on or following any applicable Vesting Date with respect to the vested
and exercisable portion, as long as such exercise occurs prior to the expiration
of the Option as provided in this Agreement and the Plan.
Notwithstanding the foregoing provisions of this Section 3, and except as
otherwise determined by the Committee, as provided in the Plan or as provided
herein, any portion of the Option which is not vested (or otherwise not
exercisable) at the time of the Grantee’s Termination of Service shall not
become exercisable after such termination and shall immediately be cancelled and
forfeited to the Company.
4. Termination of Service. In the event the Grantee incurs a Termination of
Service, the Grantee will have such rights with respect to the Option as are
provided for in the Plan. Notwithstanding the foregoing, the period (if any)
following the Grantee’s Termination of Service

1



--------------------------------------------------------------------------------



in which the Grantee has the right to exercise all or any portion of the Option
(as set forth in section 5.3 of the Plan) shall be extended by the number of
days (if any) during such period on which there exists any black-out period
under the Company’s Insider Trading Compliance Policy, but only to the extent
the Grantee is subject to a prohibition on trading in the Company’s securities
during such black-out period under the Company’s Insider Trading Compliance
Policy.
5.Exercise of Option. On or after the date any portion of the Option becomes
exercisable, but prior to the expiration of the Option in accordance with
Sections 3 and 4 above, the portion of the Option that has become exercisable
may be exercised in whole or in part by the Grantee (or, pursuant to Section 6,
by his or her permitted successor) upon delivery of the following to the Company
(or any Person designated by the Company):
(a)
a written notice, on a form provided by the Committee, of exercise which
identifies this Agreement and states the number of whole Shares then being
purchased; and

(b)
any combination of (i) cash (or personal check, money order, cashier’s check or
wire transfer), (ii) subject to applicable law and the Company’s policies,
through the sale of the Shares acquired on the exercise of the Option through a
broker-dealer to whom the Grantee has submitted an irrevocable notice of
exercise and irrevocable instructions to deliver promptly to the Company the
amount of sale or loan proceeds sufficient to pay for such Shares, together
with, if requested by the Company, the amount of applicable withholding taxes
payable by Grantee by reason of such exercise, or (iii) with the approval of the
Committee, Shares then owned by the Grantee in an amount having a combined Fair
Market Value on the Exercise Date then equal to the aggregate Option Price of
the Shares then being purchased.

Notwithstanding anything to the contrary herein, the Grantee (or any permitted
successor) shall take whatever additional actions, including, without
limitation, the furnishing of an opinion of counsel and execute whatever
additional documents the Company may, in its sole discretion, deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed by the Plan, this Agreement or applicable law.
No Shares shall be issued upon exercise of the Option until full payment has
been made. Upon satisfaction of the conditions and requirements of this Section
5 and the Plan, the Company, in its sole discretion, shall either (x) credit the
number of Shares for which the Option was exercised in a book entry on the
records kept by the Company’s stockholder record keeper or (y) shall deliver to
the Grantee (or his or her permitted successor) a certificate or certificates
for the number of Shares in respect of which the Option shall have been
exercised. Upon exercise of the Option (or a portion thereof), the Company shall
have a reasonable time to issue Shares or credit a book entry for the Common
Stock for which the Option has been exercised, and the Grantee shall not be
treated as a stockholder for any purpose whatsoever prior to such issuance or
book entry. No adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date such Common Stock is recorded as
issued and transferred in the Company’s official stockholder records, except as
otherwise provided in the Plan or this Agreement.

2



--------------------------------------------------------------------------------



At the time the Grantee exercises any portion of the Option, in lieu of
accepting payment of the Option Price of the Option and delivering the number of
Shares for which the Option is being exercised pursuant to this Section, the
Committee may direct that the Company either (A) pay the Grantee a cash amount,
or (B) issue a lesser number of Shares, in any such case, having a Fair Market
Value on the Exercise Date equal to the amount, if any, by which the aggregate
Fair Market Value of the Shares as to which the Option is being exercised
exceeds the aggregate Option Price for such Shares, based on such terms and
conditions as the Committee shall establish.
6.Limitation Upon Transfer. The Option and all rights granted hereunder shall
not (a) be transferred by the Grantee, other than by will, by the laws of
descent and distribution, or to a Permitted Transferee; (b) be otherwise
assigned, pledged or hypothecated in any way; or (c) be subject to execution,
attachment or similar process. Any attempt to transfer the Option, other than as
permitted in the preceding sentence shall be void and unenforceable against the
Company or any Subsidiary; provided, however, that the Grantee may designate a
Beneficiary to receive benefits in the event of Grantee’s death. The Option
shall be exercised during the Grantee’s lifetime only by the Grantee, the
Grantee’s guardian, the Grantee’s legal representative or a Permitted
Transferee.
7.Change in Control. Upon a Change in Control, the Grantee will have such rights
with respect to the Option as are provided for in the Plan.
8.Effect of Amendment of Plan. No discontinuation, modification or amendment of
the Plan may, without the written consent of the Grantee, adversely affect the
rights of the Grantee under the Option in any material respect, except as
otherwise provided under the Plan. This Agreement may be amended as provided for
under the Plan, but no such amendment shall adversely affect the Grantee’s
rights under the Agreement in any material respect without the Grantee’s written
consent, unless otherwise permitted by the Plan.
9.No Limitation on Rights of the Company. The grant of the Option shall not in
any way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.
10.Rights as a Stockholder. The Grantee shall have the rights of a stockholder
with respect to the Shares subject to the Option only upon becoming the holder
of record of such Shares. Except as required by applicable law, the Company (or
any of its affiliates) shall not have any duty or obligation to disclose
affirmatively to a record or beneficial holder of Shares, and such holder shall
have no right to be advised of, any material information regarding the Company
at any time prior to, upon or in connection with the receipt of Shares.
11.Compliance with Applicable Law. Notwithstanding anything herein to the
contrary, the Company shall not be obligated to either (a) cause to be issued or
delivered any certificates for Shares pursuant to the exercise of the Option or
(b) credit a book entry related to the Shares issued pursuant to the exercise of
the Option to be entered on the records of the Company’s stockholder record
keeper, unless and until the Company is advised by its counsel that the issuance
and delivery of such certificates or entry on the records, as applicable, is in
compliance with all applicable laws, regulations of governmental authority, and
the requirements of the New York Stock Exchange or

3



--------------------------------------------------------------------------------



any other exchange upon which the Shares are traded. The Company may require, as
a condition of the issuance and delivery of such certificates or entry on the
records, as applicable, and in order to ensure compliance with such laws,
regulations and requirements, that the Grantee make such covenants, agreements,
and representations as the Company, in its sole discretion, considers necessary
or desirable.
12.No Obligation to Exercise Option. The granting of the Option shall not impose
an obligation upon the Grantee to exercise such Option.
13.Agreement Not a Contract of Employment or Other Relationship. This Agreement
is not a contract of employment, and the terms of employment of the Grantee or
other relationship of the Grantee with the Company or its Subsidiaries shall not
be affected in any way by this Agreement except as specifically provided herein.
The execution of this Agreement shall not be construed as conferring any legal
rights upon the Grantee for a continuation of an employment or other
relationship with the Company or its Subsidiaries, nor shall it interfere with
the right of the Company or its Subsidiaries to discharge the Grantee and to
treat him or her without regard to the effect that such treatment might have
upon him or her as the Grantee.
14.Withholding. If the Company is obligated to withhold an amount on account of
any tax imposed as a result of the exercise of the Option, the Grantee shall be
required to pay such amount to the Company, or make arrangements satisfactory to
the Company regarding the payment of such amount, as provided in Section 16 of
the Plan. The obligations of the Company under the Plan shall be conditional on
such payment or arrangements, and the Company shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment otherwise due to
the Grantee. The Grantee acknowledges and agrees that he or she is responsible
for the tax consequences associated with the grant and exercise of the Option.
15.Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Compensation Committee, and if to the Grantee, to the
address appearing on the records of the Company. Such communication or notice
shall be delivered personally or sent by certified, registered or express mail,
postage prepaid, return receipt requested, or by a reputable overnight delivery
service. Any such notice shall be deemed given when received by the intended
recipient. Notwithstanding the foregoing, any notice required or permitted
hereunder from the Company to the Grantee may be made by electronic means,
including by electronic mail to the Company-maintained electronic mailbox of the
Grantee, and the Grantee hereby consents to receive such notice by electronic
delivery. To the extent permitted in an electronically delivered notice
described in the previous sentence, the Grantee shall be permitted to respond to
such notice or communication by way of a responsive electronic communication,
including by electronic mail.
16.Governing Law. The validity, construction and effect of this Agreement and
any rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Delaware, other than its law respecting
choice of laws, and applicable federal law. Venue shall be in, and subject to
the jurisdiction of, the courts of the State of Delaware or a Federal Court
located in the State of Delaware (as may be appropriate), notwithstanding the
present or future domiciles of the Company or the Grantee.

4



--------------------------------------------------------------------------------



17.Receipt of Plan and Interpretation. The Grantee acknowledges receipt of a
copy of the Plan, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all the terms and
provisions of the Plan and this Agreement. The Option is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
the Option shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement, and its
interpretation and determination shall be conclusive and binding upon the
parties hereto and any other Person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder.     The Option granted pursuant to
this Agreement, and all Shares related thereto, shall be subject to Section 5.9
of the Plan and all applicable policies and guidelines of the Company that
relate to (a) stock ownership requirements, or (b) recovery of compensation
(i.e., clawbacks).
18.Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.
19.Counterparts. This Agreement may be signed in two counterparts, each of which
shall be an original, but both of which shall constitute but one and the same
instrument. All signatures hereto may be transmitted by facsimile or .pdf file,
and such facsimile or .pdf file will, for all purposes, be deemed to be the
original signature of the party whose signature it reproduces, and will be
binding upon such party.
20.Headings. The headings contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.
21.Severability. If any provision of this Agreement shall for any reason by held
to be invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid or unenforceable provision were omitted.
22.Other Terms and Conditions. The foregoing does not modify or amend any terms
of the Plan. To the extent any provisions of this Agreement are inconsistent or
in conflict with any terms or provisions of the Plan, the Plan shall govern.


[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written.


DIAMOND RESORTS INTERNATIONAL, INC.
By:                            
Name:                            
Title:                            


ACCEPTANCE OF AWARD BY GRANTEE
By executing below, the undersigned, the Grantee hereby acknowledges, (a)
receipt of a copy of the Plan, (b) that the Grantee has read the Plan and this
Agreement carefully, and fully understands their contents, (c) that the Grantee
accepts the award of the Option, and (d) the Grantee agrees to be bound by the
terms and conditions of the Plan and this Agreement.
Signature:                        
Printed Name:                        
Date:                            


Please sign and return your copy of this Agreement to ____________ via pdf, fax
or interoffice-mail (contact information below). Please retain a copy of this
signed Agreement for your records.



6

